DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
An abstract on a separate sheet is recommended.

Drawings

The drawings filed on 10-20-20 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Figure 1 should be labeled as “Prior Art”


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:      a means for applying the voltage and/or current to the device in claim 15.
a means for measuring the longitudinal and/or transverse voltage in claim 16.
a means for extracting the generated voltage and/or current oscillations from the longitudinal and/or transverse voltage in claim 17
the means for extracting the generated voltage and/or current oscillations…claim 18

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 



Please see below with bold and underlined changes to correct antecedent basis type issues as well as awkward recitations:

1. (Currently Amended) A method of generating voltage and/or current oscillations in a single magnetic layer, the magnetic layer having a thickness in a thickness direction, comprising: applying a direct voltage and/or current to the layer in a longitudinal direction perpendicular to the thickness direction; and developing a longitudinal voltage between a pair of longitudinal voltage leads and/or a transverse voltage between a pair of transverse voltage leads; wherein the layer comprises a ferrimagnetic or anti-ferrimagnetic material having a first and second magnetic sub-lattice, wherein the first sub-lattice is a dominant sub-lattice such that the charge carriers at the Fermi energy originate predominantly from the dominant sub-lattice and the charge carriers at the Fermi energy are spin polarised; and wherein: i) the first and magnetic second sub-lattices have an ordered non-collinear magnetic structure such that the angle between the local magnetic moment of the first and second magnetic sub-lattices is uniform in the layer and an azimuthal angle of the local magnetic moment of the first magnetic sub-lattice about the direction of the local magnetic moment of the second magnetic sub-lattice varies periodically along one or more spatial directions giving a magnetic texture, and the wavelength of the magnetic structure is longer than the Fermi wavelength; or ii) the first and second magnetic sub-lattices have a disordered non-collinear magnetic structure such that the angle between the local magnetic moment of the first and second magnetic sub-lattices is uniform in the layer and the azimuthal angle is non-uniform and/or random in the layer and the dominant  magnetic sub-lattices have a collinear magnetic structure at a current density below a first threshold current density and the dominant current carrying sub-lattice lacks inversion symmetry.

2. (Currently Amended) The method of claim 1, wherein, where: the first and second magnetic sub- lattice have a disordered non-collinear magnetic structure such that the angle between the local magnetic moment of the first and second magnetic sub-lattices is uniform in the layer and the azimuthal angle is non-uniform and/or random in the layer and the dominant current carrying sub-lattice lacks inversion symmetry, or the first and second magnetic sub-lattices have a collinear magnetic structure at a current density below a first threshold current density and the dominant current carrying sub-lattice lacks inversion symmetry: and the current-induced spin-orbit-interaction energy is at least 50% of the energy of the first non-collinear excited state.

3. (Original) The method of claim 2, wherein the magnetic layer comprises a material comprising a first atomic species, and a second p-block atomic species.

4. (Original) The method of claim 3, wherein one sub-lattice comprises atoms with high-Z: at least Ga.

5. (Currently Amended) The method of claim 1, wherein, where: the first and magnetic second sub-lattices have a disordered non-collinear magnetic structure such that the angle between magnetic sub- lattices is uniform in the layer and the azimuthal angle is non-uniform and/or random in the layer and the dominant current carrying sub-lattice lacks inversion symmetry, or the first and second magnetic sub-lattices have a collinear magnetic structure at a current density below a first threshold current density and the dominant current carrying sub-lattice lacks inversion symmetry, the dominant sub-lattice exhibits a spin-orbit splitting energy of at least 100 meV.

6. (Previously Presented) The method of claim 1, wherein the material has a damping factor of less than or approximately equal to 0.01.

7. (Currently Amended) The method of claim 1, wherein where the first and second magnetic sub-lattices have a disordered non-collinear magnetic structure such that the angle between the local magnetic moment of the first and second magnetic sub-lattices is uniform in the layer and the azimuthal angle is non-uniform and/or random in the layer and the dominant current carrying sub-lattice lacks inversion symmetry, the probability of inter-sub-lattice scattering involving spin flip is greater than inter- sub-lattice scattering not involving spin flip.

8. (Previously Presented) The method of 1, wherein the inter-sub-lattice (neighbouring spin belonging to different sub-lattices) exchange parameter is weaker than at least one intra-sub-lattice (neighbouring spin belonging to the same sub-lattice) exchange parameter.


10. (Currently Amended) The method of claim 1, wherein the magnetic layer[ is or] comprises a ferrimagnet.

11. (Currently Amended) The method of claim 1, wherein the magnetic layer[ is or] comprises a half-metallic ferrimagnet.

12. (Previously Presented) The method of claim 1, wherein the magnetic layer exhibits a spin polarisation of at least 50%.

13. (Original) The method of claim 12, wherein the magnetic layer exhibits a spin polarisation of at least 50% at 300 Kelvin.

14. (Currently Amended) A system comprising a device for generating voltage and/or current oscillations, the device comprising: a single magnetic layer through which a current or voltage is applied a longitudinal direction perpendicular to a thickness direction; and a pair of longitudinal and/or transverse voltage leads for measuring a respective longitudinal and/or transverse voltage; wherein the layer comprises a ferrimagnetic or anti-ferrimagnetic material having a first and second magnetic sub-lattice, wherein the first sub-lattice is a dominant sub-lattice such that the charge carriers at the Fermi energy originate predominantly from the dominant sub-lattice and the charge carriers at the Fermi energy are spin polarised; and wherein: i) the magnetic sub-lattices have an ordered non-collinear magnetic structure such that the angle between the local magnetic moment of the first and second magnetic sub-lattices is uniform in the layer and an azimuthal angle of the local magnetic moment of the first magnetic sub-lattice about the direction of the local magnetic moment of the second sub-lattice varies periodically along one or more spatial directions giving a magnetic texture, and the wavelength of the magnetic structure is longer than the Fermi wavelength; or ii) the first and second magnetic sub-lattices have a disordered non-collinear magnetic structure such that the angle between the local magnetic moment of the first and second magnetic sub-lattices is uniform in the layer and the azimuthal angle is non-uniform and/or random in the layer and the dominant current carrying sub-lattice lacks inversion symmetry; or iii) the first and second magnetic sub-lattices have a collinear magnetic structure at a current density below a first threshold current density and the dominant current carrying sub-lattice lacks inversion symmetry.

15. (Original) The system of claim 14, further comprising a means for applying the voltage and/or current to the device.

16. (Previously Presented) The system of claim 14, further comprising a means for measuring the longitudinal and/or transverse voltage.




18. (Currently Amended) The system of claim 17, wherein the means for extracting the generated voltage and/or current oscillations [is or] comprises a bias tee and/or a capacitor coupled to the longitudinal and/or transverse voltage leads.

19. (Currently Amended) The system of claim 14, wherein the magnetic layer [is or] comprises a ferrimagnet, and/or a half-metallic ferrimagnet.

20. (Currently Amended) The system of claim 14, wherein the magnetic layer [is or] comprises MnRuGa, MnFeGa, or MnGa .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner could not find fair suggestion for the system or method of generation voltage/or current oscillations with the configuration or steps claimed where the first and second sublattices are defined as above with regards  the dominant sublattice and ordered non-collinear magnetic structure… the direction of the local magnetic moment of the second sub-lattice varies periodically along one or more spatial directions giving a magnetic texture…in addition to all else claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references (by applicants) and cited by examiner show the typical MTJ configuration and biasing of the element without the sublattice presentation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849